UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
LASHIRAH MAJIDA EL and
MU’ALLIM DHAKIR GHAZWAN EL,

                           Plaintiff,
                                                    ORDER
             -against-                              19-CV-0929(JS)(ARL)

RONALD J. BEAUVAIS and
DOROTHY BEAUVAIS,

                    Defendants.
------------------------------------X
APPEARANCES
For Plaintiff:      Lashirah Majida El, pro se
                    Mu’allim Dhakir Ghazwan El, pro se
                    P.O. Box 717
                    Bridgehampton, New York 11932-0717

For Defendants:            No appearances.

SEYBERT, District Judge:

             On February 15, 2019, pro se plaintiffs Lashirah Majida

El    (“Majida”)     and     Mu’allim    Dhakir     Ghazwan     El        (“Ghazwan”)

(together,     “Plaintiffs”)      filed      a    Complaint   in      this    Court.

Accompanying       the     Complaint    is   an    “Affidavit        of     Financial

Statement” that does not include any information concerning the

financial position of either Plaintiff.               (See Aff., Docket Entry

2.)   Accordingly, by Notice of Deficiency dated February 20, 2019

(the “Notice”), Plaintiffs were instructed that, in order for this

case to proceed they must, within fourteen (14) days, either remit

the filing fee or file the enclosed application to proceed in forma


                                         1
pauperis.   (See Notice, Docket Entry 4.)

            To date, the Notice has not been returned to the Court

and   Plaintiffs    have    not   complied    nor   have    they   otherwise

communicated   with   the    Court.       Accordingly,     it   appears   that

Plaintiffs are no longer interested in pursuing this case and it

is thus DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of

Civil Procedure 41(b).        The Clerk of the Court is directed to

CLOSE this case and to mail a copy of this Order to the pro se

Plaintiffs.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


                                          SO ORDERED.


                                          /s/ JOANNA SEYBERT______
                                          JOANNA SEYBERT, U.S.D.J.

Dated:      June   5 , 2019
            Central Islip, New York




                                      2
